DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In light of Applicants’ arguments, the election/restriction as set forth in the Office Action mailed on 5/27/2022 is hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one substituent of the substituted C5-C30 carbocyclic group,… and the substituted monovalent non-aromatic condensed heteropolycyclic group is”. Applicants are advised to amend this phrase to recite “at least one substituent of the substituted C5-C30 carbocyclic group,… or the substituted monovalent non-aromatic condensed heteropolycyclic group is..” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the ligand given by Formula 1-2 as:

    PNG
    media_image1.png
    205
    179
    media_image1.png
    Greyscale
.
The claim recites the groups encompassed by R11-R16; however, the claim does not recite the groups encompassed by R17 thereby rending the scope of the claim indefinite as it is unclear which chemical groups or substituents are encompassed by R17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2006/0134462).

Regarding claim 1, Yeh et al discloses the following organometallic compound ([0016]):

    PNG
    media_image2.png
    326
    434
    media_image2.png
    Greyscale
,
where m is [1-3]; n is [0-3]; and where m+n= 3 ([0013]). The ligand C is given by:

    PNG
    media_image3.png
    235
    270
    media_image3.png
    Greyscale
,
where D, E, and F are H, trifluomethyl, or a C1-20 alkyl. ([0008]). 
Accordingly, the reference discloses a compound given by recited Formula 1, i.e.
M(L1)n1(L2)n2,
where M is Ir; n1 is [1-3]; and n2 is [0-3]. Ligand L1 of the claims is given by Formula (1-1), i.e.

    PNG
    media_image4.png
    233
    214
    media_image4.png
    Greyscale
,
where X1 is C; ring CY1 is benzene, i.e. a C6 carbocyclic ring; R1-R6 are H. Ligand L2 is given by Formula (1-2), i.e.

    PNG
    media_image5.png
    213
    188
    media_image5.png
    Greyscale
,
where R11-R17 are F.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Yeh et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir and n1+n2 =3.

Regarding claim 3, Yeh et al teaches all the claim limitations as set forth above. As discussed above X1 is C.

Regarding claim 4, Yeh et al teaches all the claim limitations as set forth above. As discussed above CY1 is benzene, i.e. a monocyclic ring.

Regarding claim 5, Yeh et al teaches all the claim limitations as set forth above. As discussed above CY1 is benzene.

Regarding claim 6, Yeh et al teaches all the claim limitations as set forth above. As discussed above, R1 to R2 are H and R11 to R17 are F.

Regarding claim 9, Yeh et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses R6 is H.

Regarding claim 10, Yeh et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that D, E, and F are tert-butyl ([0014]). Accordingly, in Formula (1-2) of the claims, R11-R13 and R15-R17 are methyl and R14 is tert-butyl.

Regarding claim 11, Yeh et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that D, E, and F are tert-butyl or H ([0014]). Accordingly, in Formula (1-2) of the claims, R11-R13 and R15-R17 are methyl and R14 is H.

Regarding claim 12, Yeh et al teaches all the claim limitations as set forth above. As discussed above, R11-R13 and R15-R17 are methyl.

Regarding claim 13, Yeh et al teaches all the claim limitations as set forth above. From the discussion above, ring CY1 is given by Formula CY1-1, i.e.

    PNG
    media_image6.png
    118
    174
    media_image6.png
    Greyscale
,
where R61 is H.

Regarding claim 14, Yeh et al teaches all the claim limitations as set forth above. As discussed above, R61 is H.

Regarding claim 15, Yeh et al teaches all the claim limitations as set forth above.
Additionally, the reference discloses that D, E, and F are tert-butyl or H ([0014]). Accordingly, in Formula (1-2) of the claims, R11-R13 and R15-R17 are methyl and R14 is H and therefore, the reference discloses Compound 4 of the claims, i.e.

    PNG
    media_image7.png
    182
    295
    media_image7.png
    Greyscale
.

Regarding claim 16, Yeh et al teaches all the claim limitations as set forth above. Additionally, the reference the following organic light emitting device (Figure 1 and [0039]):

    PNG
    media_image8.png
    613
    884
    media_image8.png
    Greyscale
,
where the anode (110) is the first electrode, the cathode (160) is second electrode, and layers 150-110 correspond to the recited organic layer disposed between the anode (110) and cathode (160). Layer 120 is the light emitting layer and comprises the disclosed compound.

Regarding claim 17, Yeh et al teaches all the claim limitations as set forth above. As discussed above, the first electrode is an anode, the second electrode is a cathode. The organic layer comprises a hole transport region, i.e. the hole transport layer (110) disposed between the anode (110) and the light emitting layer (120). The device further comprises an electron transport region comprising an electron transport layer (140) and a hole blocking layer (130) disposed between the cathode (160) and the light emitting layer (120).

Regarding claim 18, Yeh et al teaches all the claim limitations as set forth above. As discussed above, the light emitting layer comprises the disclosed compound.

Regarding claim 19, Yeh et al teaches all the claim limitations as set forth above. Additionally, the light emitting layer comprises a host ([0024]). The reference discloses that the dopant/host volume ration is 6% ([0039]). Accordingly, it is clear that the amount of the host is greater than the amount of the organometallic compound

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2006/0134462) as applied to claims 1-6 and 9-19 above, and in view of Fidler et al (US 2002/0132275).

The discussion with respect to Yeh et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 20, Yeh et al teaches all claim limitations as set forth above. While the reference discloses that the compound is a phosphorescent compound, the reference does not disclose a diagnostic composition comprising the disclosed compound. 
Fidler et al discloses that in order to increase the efficacy of antibody molecules as diagnostic or therapeutic agents, it is conventional to link or covalently bind or complex at least one desired molecule or moiety ([0135]).  Such molecules or moieties include reporter molecules such as phosphorescent molecules ([0135]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at to use the phosphorescent compound disclosed by Yeh et al in a diagnostic composition as disclosed by Fidler as doing so would amount to nothing more than use of known phosphorescent compound for its intended use, in a known environment to accomplish entirely expected results

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2015/0236277).

Regarding claim 1, Boudreault et al discloses the following compound ([0092] – Formula IV):

    PNG
    media_image9.png
    355
    688
    media_image9.png
    Greyscale
,
where n1 is [1-2] and (3-n) is [2-1] ([0095]). R7 corresponds to mono to tetra-substitution ([0093]). R1-R4 are methyl and R5 is H or alkyl ([0082]-[0083]). R6, R7, and R8 are hydrogen or alkyl ([0094]). The term “alkyl” encompasses methyl, ethyl, propyl, and tert-butyl ([0050]). 
This compound corresponds to recited Formula (1), i.e.
M(L1)n1(L2)n2,
where M is Ir, n1 [1-2] and n2 is [2-1].  Ligand L1 is given by Formula (1-1), i.e.

    PNG
    media_image4.png
    233
    214
    media_image4.png
    Greyscale
,
where X1 is C, and ring CY1 is a C6 carbocyclic ring. R2-R6 correspond to R7 in the compound of the reference and are hydrogen or alkyl such as methyl.
Ligand L2 is given by Formula (1-2), i.e.

    PNG
    media_image5.png
    213
    188
    media_image5.png
    Greyscale
,
where R12 and R16 are H. R14 corresponds to R5 in the compound of the reference and is H. R11, R13, R15, and R17 correspond to R1, R2, R3, and R4 in the compound of the reference and are methyl and one or more of R11, R13, R15, and R15 is butyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. As discussed above R1 and R3 corresponding to R6 and R7 in the compound of the reference are methyl.

Regarding claim 8, Boudreault et al teaches all the claim limitations as set forth above. As discussed above R1 and R3 corresponding to R6 and R7 in the compound of the reference are methyl, i.e. R7 is a mon-substitution and therefore the recited groups R2, R4, and R5  are H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767